OMB APPROVAL OMB Number: 3235-0578 Expires: March 31, 2019 Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7986 The Alger Institutional Funds (Exact name of registrant as specified in charter) 360 Park Avenue South, New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: October 31 Date of reporting period: January 31, 2017 ITEM 1. Schedule of Investments. - 2 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments January 31, 2017 (Unaudited) COMMON STOCKS—94.7% SHARES VALUE AEROSPACE & DEFENSE—0.4% Lockheed Martin Corp. 57,128 $ AIRLINES—0.4% Southwest Airlines Co. 263,452 ALTERNATIVE CARRIERS—0.5% Level 3 Communications, Inc.* 279,908 APPAREL ACCESSORIES & LUXURY GOODS—0.8% Hanesbrands, Inc. 211,262 5,009,022 PVH Corp. 235,759 22,116,552 APPAREL RETAIL—0.3% The TJX Cos., Inc. 131,633 APPLICATION SOFTWARE—3.3% Adobe Systems, Inc.* 328,499 37,245,217 Autodesk, Inc.* 224,245 18,240,088 salesforce.com, Inc.* 668,686 52,893,062 AUTO PARTS & EQUIPMENT—0.5% Delphi Automotive PLC. 243,150 BIOTECHNOLOGY—5.4% ACADIA Pharmaceuticals, Inc.* 314,751 10,887,237 Alexion Pharmaceuticals, Inc.* 91,863 12,004,657 Biogen, Inc.* 92,521 25,650,522 BioMarin Pharmaceutical, Inc.* 157,367 13,790,070 Celgene Corp.* 429,081 49,837,758 Gilead Sciences, Inc. 67,233 4,871,031 Incyte Corp.* 274,159 33,230,812 Vertex Pharmaceuticals, Inc.* 269,611 23,151,497 BREWERS—1.3% Molson Coors Brewing Co., Cl. B 441,096 BROADCASTING—1.1% CBS Corp., Cl. B 540,039 BUILDING PRODUCTS—0.6% Johnson Controls International PLC. 462,953 CABLE & SATELLITE—3.2% Charter Communications, Inc., Cl. A* 41,644 13,490,574 Comcast Corporation, Cl. A 1,184,591 89,341,853 COMMUNICATIONS EQUIPMENT—0.6% Palo Alto Networks, Inc.* 132,699 DATA PROCESSING & OUTSOURCED SERVICES—3.8% Visa, Inc., Cl. A 1,485,990 DIVERSIFIED BANKS—0.5% JPMorgan Chase & Co. 19,071 1,613,979 Wells Fargo & Co. 263,443 14,839,744 - 3 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) January 31, 2017 (Unaudited) COMMON STOCKS—(CONT.) SHARES VALUE ELECTRICAL COMPONENTS & EQUIPMENT—0.4% AMETEK, Inc. 252,801 $ FERTILIZERS & AGRICULTURAL CHEMICALS—0.3% Monsanto Co. 79,266 FINANCIAL EXCHANGES & DATA—1.2% IntercontinentalExchange Group, Inc. 587,412 34,281,364 S&P Global, Inc. 31,882 3,831,579 FOOTWEAR—0.3% NIKE, Inc., Cl. B 204,057 HEALTH CARE EQUIPMENT—3.2% Boston Scientific Corp.* 659,174 15,859,727 Danaher Corp. 271,915 22,819,107 DexCom, Inc.* 298,759 23,646,775 Edwards Lifesciences Corp.* 263,784 25,386,572 Medtronic PLC. 204,419 15,539,932 HEALTH CARE SERVICES—0.3% Envision Healthcare Corp.* 120,272 HOME ENTERTAINMENT SOFTWARE—1.7% Activision Blizzard, Inc. 187,437 7,536,842 Electronic Arts, Inc.* 551,575 46,017,902 HOME IMPROVEMENT RETAIL—1.5% The Home Depot, Inc. 344,266 HOTELS RESORTS & CRUISE LINES—0.7% Ctrip.com International Ltd.#* 84,261 3,640,918 Marriott International, Inc., Cl. A 205,662 17,399,005 HOUSEWARES & SPECIALTIES—1.7% Newell Brands, Inc. 1,177,500 HYPERMARKETS & SUPER CENTERS—0.6% Costco Wholesale Corp. 122,101 INDUSTRIAL CONGLOMERATES—3.6% General Electric Co. 175,636 5,216,389 Honeywell International, Inc. 944,167 111,713,840 INDUSTRIAL GASES—1.3% Air Products & Chemicals, Inc. 288,868 INTERNET RETAIL—6.4% Amazon.com, Inc.* 238,363 196,287,163 NetFlix, Inc.* 76,458 10,758,405 INTERNET SOFTWARE & SERVICES—14.0% Alibaba Group Holding Ltd.#* 254,449 25,778,228 Alphabet, Inc., Cl. C* 290,140 231,180,651 eBay, Inc.* 450,514 14,339,861 Facebook, Inc., Cl. A* 1,154,176 150,412,216 - 4 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) January 31, 2017 (Unaudited) COMMON STOCKS—(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES—(CONT.) Match Group, Inc.* 200,616 $ 3,484,700 Palantir Technologies, Inc., Cl. A* ,@ 239,030 1,453,302 Yahoo! Inc.* 596,569 26,290,796 INVESTMENT BANKING & BROKERAGE—0.8% Morgan Stanley 625,040 LIFE SCIENCES TOOLS & SERVICES—0.2% Thermo Fisher Scientific, Inc. 45,845 MANAGED HEALTH CARE—3.8% Aetna, Inc. 209,262 24,820,566 Centene Corp.* 192,889 12,204,087 Humana, Inc. 47,489 9,426,566 UnitedHealth Group, Inc. 474,200 76,867,820 METAL & GLASS CONTAINERS—0.0% Ball Corp. 1 76 MOVIES & ENTERTAINMENT—1.4% The Walt Disney Co. 254,810 28,194,726 Time Warner, Inc. 179,909 17,424,187 OIL & GAS EQUIPMENT & SERVICES—0.5% Halliburton Company 289,738 OIL & GAS EXPLORATION & PRODUCTION—1.7% Anadarko Petroleum Corp. 522,581 36,335,057 EOG Resources, Inc. 27,696 2,813,360 Pioneer Natural Resources Co. 90,591 16,327,216 OTHER DIVERSIFIED FINANCIAL SERVICES—0.7% Bank of America Corp. 1,004,520 PHARMACEUTICALS—1.8% Allergan PLC. 271,930 RAILROADS—1.0% Union Pacific Corp. 312,888 RESEARCH & CONSULTING SERVICES—0.3% Verisk Analytics, Inc., Cl. A* 130,886 RESTAURANTS—0.6% Starbucks Corp. 349,319 SEMICONDUCTORS—4.7% Broadcom Ltd. 382,431 76,294,985 Micron Technology, Inc.* 1,062,629 25,619,985 Microsemi Corp.* 400,489 21,285,990 NXP Semiconductors NV* 229,283 22,435,342 QUALCOMM, Inc. 118,131 6,311,739 SOFT DRINKS—1.1% PepsiCo, Inc. 346,882 - 5 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) January 31, 2017 (Unaudited) COMMON STOCKS—(CONT.) SHARES VALUE SPECIALIZED CONSUMER SERVICES—0.1% ServiceMaster Global Holdings, Inc.* 83,067 $ SPECIALTY CHEMICALS—0.4% The Sherwin-Williams Co. 24,938 7,576,414 WR Grace & Co. 96,332 6,679,661 SYSTEMS SOFTWARE—6.8% Choicestream, Inc.* ,@,(a) 124,658 – Microsoft Corp. 2,791,379 180,462,652 Red Hat, Inc.* 225,414 17,104,414 ServiceNow, Inc.* 249,251 22,587,126 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—6.1% Apple, Inc. 1,391,049 168,803,796 Western Digital Corp. 374,323 29,844,773 TOBACCO—1.0% Philip Morris International, Inc. 341,173 TRADING COMPANIES & DISTRIBUTORS—1.3% HD Supply Holdings, Inc.* 753,283 31,863,871 United Rentals, Inc.* 69,361 8,774,860 WIRELESS TELECOMMUNICATION SERVICES—0.5% T-Mobile US, Inc.* 278,630 TOTAL COMMON STOCKS (Cost $2,522,487,579) PREFERRED STOCKS—0.4% SHARES VALUE INTERNET SOFTWARE & SERVICES—0.2% Palantir Technologies, Inc., Cl. B* ,@ 974,841 5,927,033 Palantir Technologies, Inc., Cl. D* ,@ 127,007 772,203 PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc., Series DD* ,@ 111,655 SYSTEMS SOFTWARE—–% Choicestream, Inc., Cl. A* ,@,(a) 1,074,935 – Choicestream, Inc., Cl. B* ,@,(a) 2,500,538 – – TOTAL PREFERRED STOCKS (Cost $13,252,335) WARRANTS—–% SHARES VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc., 6/22/26 @,(a) 574,662 – (Cost $574,087) – MASTER LIMITED PARTNERSHIP—1.0% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.0% The Blackstone Group LP. 1,053,757 (Cost $30,072,652) - 6 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION INSTITUTIONAL FUND Schedule of Investments (Continued) January 31, 2017 (Unaudited) REAL ESTATE INVESTMENT TRUST—1.5% SHARES VALUE MORTGAGE—0.3% Blackstone Mortgage Trust, Inc., Cl. A 310,520 $ SPECIALIZED—1.2% Crown Castle International Corp. 335,975 29,508,684 Equinix, Inc. 21,357 8,222,018 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $47,001,713) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(a) 574,662 (Cost $142,131) Total Investments (Cost $2,613,530,497) (b) 97.6 % Other Assets in Excess of Liabilities 2.4 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2017 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc., 11.00%, 8/05/18 08/04/16 % % Choicestream, Inc., 6/22/26 08/04/16 % 0 % Choicestream, Inc., Cl. A 12/17/13 % 0 % Choicestream, Inc., Cl. B 07/10/14 % 0 % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Total $ 15,071,437 0.46 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At January 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $2,663,300,373, amounted to $501,704,325 which consisted of aggregate gross unrealized appreciation of $571,693,901 and aggregate gross unrealized depreciation of $69,989,576. See Notes to Financial Statements - 7 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments January 31, 2017 (Unaudited) COMMON STOCKS—92.3% SHARES VALUE APPAREL ACCESSORIES & LUXURY GOODS—2.2% Kate Spade & Co.* 41,933 $ 776,180 PVH Corp. 9,989 937,068 APPLICATION SOFTWARE—3.1% Adobe Systems, Inc.* 9,426 1,068,720 salesforce.com, Inc.* 16,781 1,327,377 AUTO PARTS & EQUIPMENT—0.6% Delphi Automotive PLC. 7,226 BIOTECHNOLOGY—4.1% BioMarin Pharmaceutical, Inc.* 4,112 360,335 Celgene Corp.* 13,766 1,598,921 Incyte Corp.* 6,182 749,320 Vertex Pharmaceuticals, Inc.* 6,045 519,084 BREWERS—1.8% Molson Coors Brewing Co., Cl. B 14,665 BROADCASTING—2.0% CBS Corp., Cl. B 24,476 BUILDING PRODUCTS—1.0% Johnson Controls International PLC. 17,976 CABLE & SATELLITE—3.3% Comcast Corporation, Cl. A 34,636 CONSUMER FINANCE—0.9% LendingClub Corp.* 111,930 DATA PROCESSING & OUTSOURCED SERVICES—4.0% Visa, Inc., Cl. A 38,468 FINANCIAL EXCHANGES & DATA—2.1% IntercontinentalExchange Group, Inc. 28,330 FOOD DISTRIBUTORS—1.2% Performance Food Group Co.* 41,909 HEALTH CARE EQUIPMENT—1.8% DexCom, Inc.* 9,438 747,018 Edwards Lifesciences Corp.* 6,861 660,302 HOME ENTERTAINMENT SOFTWARE—1.5% Electronic Arts, Inc.* 13,827 HOME IMPROVEMENT RETAIL—1.6% The Home Depot, Inc. 9,042 HOUSEWARES & SPECIALTIES—2.0% Newell Brands, Inc. 33,698 INDUSTRIAL CONGLOMERATES—4.3% Honeywell International, Inc. 28,732 INDUSTRIAL GASES—1.9% Air Products & Chemicals, Inc. 10,815 INTERNET RETAIL—6.1% Amazon.com, Inc.* 5,783 - 8 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES—14.9% Alibaba Group Holding Ltd.#* 10,033 $ 1,016,443 Alphabet, Inc., Cl. C* 7,506 5,980,706 eBay, Inc.* 16,430 522,967 Facebook, Inc., Cl. A* 27,777 3,619,898 Match Group, Inc.* 31,037 539,113 INVESTMENT BANKING & BROKERAGE—1.0% Morgan Stanley 19,069 MANAGED HEALTH CARE—4.6% Aetna, Inc. 9,117 1,081,367 UnitedHealth Group, Inc. 15,819 2,564,260 OIL & GAS EQUIPMENT & SERVICES—0.5% Halliburton Company 7,595 OIL & GAS EXPLORATION & PRODUCTION—2.0% Anadarko Petroleum Corp. 22,333 OTHER DIVERSIFIED FINANCIAL SERVICES—1.5% Bank of America Corp. 50,773 PACKAGED FOODS & MEATS—0.9% Pinnacle Foods, Inc. 13,622 PHARMACEUTICALS—2.1% Allergan PLC. 7,493 SEMICONDUCTORS—4.1% Broadcom Ltd. 9,952 1,985,424 Cavium Networks, Inc.* 6,889 456,121 Microsemi Corp.* 13,999 744,047 SYSTEMS SOFTWARE—6.0% Microsoft Corp. 62,302 4,027,824 ServiceNow, Inc.* 7,324 663,701 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—6.9% Apple, Inc. 36,819 4,467,985 Western Digital Corp. 11,975 954,767 TOBACCO—1.1% Philip Morris International, Inc. 8,662 TRADING COMPANIES & DISTRIBUTORS—1.2% HD Supply Holdings, Inc.* 23,014 TOTAL COMMON STOCKS (Cost $62,414,635) PREFERRED STOCKS—0.3% SHARES VALUE BIOTECHNOLOGY—0.3% Prosetta Biosciences, Inc., Series D* ,@,(a) 76,825 (Cost $345,712) - 9 - THE ALGER INSTITUTIONAL FUNDS | ALGER CAPITAL APPRECIATION FOCUS FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) MASTER LIMITED PARTNERSHIP—1.7% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.7% The Blackstone Group LP. 42,008 $ (Cost $1,086,979) REAL ESTATE INVESTMENT TRUST—1.0% SHARES VALUE SPECIALIZED—1.0% Crown Castle International Corp. 9,233 (Cost $798,697) Total Investments (Cost $64,646,023) (b) 95.3 % Other Assets in Excess of Liabilities 4.7 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2017 Prosetta Biosciences, Inc., Series D 02/06/15 $ % $ % Total $ 259,668 0.33 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At January 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $66,847,186, amounted to $8,014,841 which consisted of aggregate gross unrealized appreciation of $10,602,455 and aggregate gross unrealized depreciation of $2,587,614. See Notes to Financial Statements - 10 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2017 (Unaudited) COMMON STOCKS—88.9% SHARES VALUE AEROSPACE & DEFENSE—2.1% Hexcel Corp. 19,852 $ 1,019,400 TransDigm Group, Inc. 4,763 1,030,713 AIRLINES—0.6% Southwest Airlines Co. 10,973 APPAREL ACCESSORIES & LUXURY GOODS—2.2% Kate Spade & Co.* 29,579 547,507 Lululemon Athletica, Inc.* 10,685 721,345 PVH Corp. 9,363 878,343 APPAREL RETAIL—1.8% Burlington Stores, Inc.* 8,582 718,313 Ross Stores, Inc. 15,214 1,005,798 APPLICATION SOFTWARE—2.4% Autodesk, Inc.* 17,484 1,422,148 Mobileye NV* 22,204 953,884 ASSET MANAGEMENT & CUSTODY BANKS—0.7% WisdomTree Investments, Inc. 65,528 AUTO PARTS & EQUIPMENT—0.7% Delphi Automotive PLC. 10,135 AUTOMOTIVE RETAIL—1.3% Advance Auto Parts, Inc. 7,365 BIOTECHNOLOGY—6.4% Alexion Pharmaceuticals, Inc.* 9,966 1,302,357 BioMarin Pharmaceutical, Inc.* 8,135 712,870 Bluebird Bio, Inc.* 7,631 568,509 Clovis Oncology, Inc.* 11,593 751,226 Incyte Corp.* 11,255 1,364,219 Spark Therapeutics, Inc.* 7,598 479,130 TESARO, Inc.* 6,599 1,074,581 BROADCASTING—0.8% CBS Corp., Cl. B 11,417 BUILDING PRODUCTS—2.1% Fortune Brands Home & Security, Inc. 17,519 965,823 Johnson Controls International PLC. 24,580 1,081,028 CASINOS & GAMING—1.1% Red Rock Resorts, Inc., Cl. A 45,899 COMMUNICATIONS EQUIPMENT—1.4% Palo Alto Networks, Inc.* 8,949 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.0% Allison Transmission Holdings, Inc. 27,998 CONSTRUCTION MATERIALS—0.9% Vulcan Materials Co. 6,490 - 11 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE CONSUMER FINANCE—0.5% LendingClub Corp.* 82,215 $ DATA PROCESSING & OUTSOURCED SERVICES—4.1% Euronet Worldwide, Inc.* 9,495 679,082 Fiserv, Inc.* 11,852 1,273,260 FleetCor Technologies, Inc.* 5,193 765,916 WNS Holdings Ltd.#* 43,542 1,238,335 ELECTRICAL COMPONENTS & EQUIPMENT—2.8% Acuity Brands, Inc. 2,457 509,164 AMETEK, Inc. 23,786 1,215,465 Rockwell Automation, Inc. 6,760 1,000,412 ELECTRONIC COMPONENTS—0.8% Universal Display Corp. 12,171 FINANCIAL EXCHANGES & DATA—3.1% IntercontinentalExchange Group, Inc. 16,957 989,611 MarketAxess Holdings, Inc. 5,305 993,361 S&P Global, Inc. 8,595 1,032,947 FOOD DISTRIBUTORS—1.2% Performance Food Group Co.* 52,188 GENERAL MERCHANDISE STORES—1.0% Dollar Tree, Inc.* 13,036 HEALTH CARE EQUIPMENT—6.7% ABIOMED, Inc.* 9,317 991,049 CR Bard, Inc. 2,581 612,549 DexCom, Inc.* 15,395 1,218,514 Edwards Lifesciences Corp.* 11,288 1,086,357 IDEXX Laboratories, Inc.* 10,104 1,236,022 Masimo Corp.* 11,007 809,895 Nevro Corp.* 6,820 593,477 HEALTH CARE TECHNOLOGY—1.2% Medidata Solutions, Inc.* 23,946 HOME ENTERTAINMENT SOFTWARE—1.7% Electronic Arts, Inc.* 20,232 HOTELS RESORTS & CRUISE LINES—1.2% Marriott International, Inc., Cl. A 13,352 HOUSEHOLD PRODUCTS—0.9% Church & Dwight Co., Inc. 19,879 HOUSEWARES & SPECIALTIES—2.0% Newell Brands, Inc. 40,457 INDUSTRIAL GASES—1.5% Air Products & Chemicals, Inc. 10,316 INDUSTRIAL MACHINERY—0.5% Snap-on, Inc. 2,700 INTERNET SOFTWARE & SERVICES—1.7% Match Group, Inc.* 50,470 876,664 - 12 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE INTERNET SOFTWARE & SERVICES—(CONT.) Palantir Technologies, Inc., Cl. A* ,@ 12,426 $ 75,550 Q2 Holdings, Inc.* 20,781 659,797 INVESTMENT BANKING & BROKERAGE—1.0% TD Ameritrade Holding Corp. 21,907 IT CONSULTING & OTHER SERVICES—2.0% Gartner, Inc.* 6,711 666,805 InterXion Holding NV* 32,446 1,246,900 LEISURE PRODUCTS—0.7% Coach, Inc. 18,166 LIFE SCIENCES TOOLS & SERVICES—0.8% Illumina, Inc.* 4,657 MANAGED HEALTH CARE—0.3% WellCare Health Plans, Inc.* 2,196 METAL & GLASS CONTAINERS—1.3% Ball Corp. 16,173 MOVIES & ENTERTAINMENT—1.0% Viacom, Inc., Cl. B 23,709 OIL & GAS EXPLORATION & PRODUCTION—1.4% Encana Corp. 54,125 690,635 Pioneer Natural Resources Co. 3,788 682,711 PACKAGED FOODS & MEATS—1.2% Conagra Brands, Inc. 15,944 623,251 Pinnacle Foods, Inc. 10,994 584,771 PHARMACEUTICALS—1.4% Aerie Pharmaceuticals, Inc.* 15,926 699,151 Zoetis, Inc. 11,721 643,952 REGIONAL BANKS—1.8% Citizens Financial Group, Inc. 18,409 665,854 Regions Financial Corp. 73,506 1,059,221 RESEARCH & CONSULTING SERVICES—1.1% Verisk Analytics, Inc., Cl. A* 13,147 SEMICONDUCTOR EQUIPMENT—1.4% Lam Research Corp. 11,497 SEMICONDUCTORS—4.5% Broadcom Ltd. 9,873 1,969,663 Cavium Networks, Inc.* 12,498 827,493 Microsemi Corp.* 11,213 595,971 NVIDIA Corp. 3,667 400,363 Skyworks Solutions, Inc. 6,605 605,943 SPECIALTY CHEMICALS—1.2% WR Grace & Co. 16,855 - 13 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE SPECIALTY STORES—1.7% Tractor Supply Co. 8,262 $ 608,661 Ulta Beauty, Inc.* 3,938 1,072,239 SYSTEMS SOFTWARE—3.6% Choicestream, Inc.* ,@,(a) 8,930 – Fortinet, Inc.* 14,890 495,241 Proofpoint, Inc.* 6,305 505,409 Red Hat, Inc.* 16,041 1,217,191 ServiceNow, Inc.* 14,137 1,281,095 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—1.5% Western Digital Corp. 17,812 TRADING COMPANIES & DISTRIBUTORS—4.1% Fastenal Co. 35,040 1,740,787 HD Supply Holdings, Inc.* 35,957 1,520,981 United Rentals, Inc.* 6,024 762,097 TRUCKING—0.5% Old Dominion Freight Line, Inc. 5,441 TOTAL COMMON STOCKS (Cost $77,147,998) PREFERRED STOCKS—5.4% SHARES VALUE BIOTECHNOLOGY—4.6% Prosetta Biosciences, Inc., Series D* ,@,(a) 166,009 561,110 Tolero Pharmaceuticals, Inc.* ,@,(a) 354,870 3,942,606 INTERNET SOFTWARE & SERVICES—0.4% Palantir Technologies, Inc., Cl. B* ,@ 50,675 308,104 Palantir Technologies, Inc., Cl. D* ,@ 6,602 40,140 PHARMACEUTICALS—0.4% Intarcia Therapeutics, Inc., Series DD* ,@ 7,588 SYSTEMS SOFTWARE—–% Choicestream, Inc., Cl. A* ,@,(a) 77,008 – Choicestream, Inc., Cl. B* ,@,(a) 144,793 – – TOTAL PREFERRED STOCKS (Cost $2,589,818) WARRANTS—–% SHARES VALUE SYSTEMS SOFTWARE—–% Choicestream, Inc., 6/22/26 @,(a) 17,128 – (Cost $17,111) – REAL ESTATE INVESTMENT TRUST—3.7% SHARES VALUE HEALTH CARE—0.4% Omega Healthcare Investors, Inc. 13,610 SPECIALIZED—3.3% Crown Castle International Corp. 11,253 988,351 - 14 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) REAL ESTATE INVESTMENT TRUST—(CONT.) SHARES VALUE SPECIALIZED—(CONT.) CyrusOne, Inc. 15,246 $ 734,247 Lamar Advertising Co., Cl. A 19,246 1,453,458 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $3,616,356) PRINCIPAL CORPORATE BONDS—0.0% AMOUNT VALUE SYSTEMS SOFTWARE—0.0% Choicestream, Inc., 11.00%, 8/05/18 @,(a) 17,128 (Cost $4,236) SPECIAL PURPOSE VEHICLE—0.3% SHARES VALUE CONSUMER FINANCE—0.3% JS Kred SPV I, LLC. @ 240,362 (Cost $240,362) Total Investments (Cost $83,615,881) (b) 98.3 % Other Assets in Excess of Liabilities 1.7 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2017 Choicestream, Inc. 03/14/14 $ % $ 0 % Choicestream, Inc., 11.00%, 8/05/18 08/04/16 % % Choicestream, Inc., 6/22/26 08/04/16 % 0 % Choicestream, Inc., Cl. A 12/17/13 % 0 % Choicestream, Inc., Cl. B 07/10/14 % 0 % Intarcia Therapeutics, Inc., Series DD 03/27/14 % % JS Kred SPV I, LLC. 06/26/15 % % Palantir Technologies, Inc., Cl. A 10/07/14 % % Palantir Technologies, Inc., Cl. B 10/07/14 % % Palantir Technologies, Inc., Cl. D 10/14/14 % % Prosetta Biosciences, Inc., Series D 02/06/15 % % Tolero Pharmaceuticals, Inc. 08/01/14 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 5,637,639 5.80 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)( 3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. - 15 - THE ALGER INSTITUTIONAL FUND | ALGER MID CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) (b) At January 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $83,596,601, amounted to $11,999,992 which consisted of aggregate gross unrealized appreciation of $13,741,561 and aggregate gross unrealized depreciation of $1,741,569. See Notes to Financial Statements - 16 - THE ALGER INSTITUTIONAL FUNDS |ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2017 (Unaudited) COMMON STOCKS—94.0% SHARES VALUE AEROSPACE & DEFENSE—1.6% Hexcel Corp. 57,970 $ APPAREL ACCESSORIES & LUXURY GOODS—0.3% Kate Spade & Co.* 28,287 APPAREL RETAIL—1.7% American Eagle Outfitters, Inc. 80,478 1,216,023 Burlington Stores, Inc.* 21,812 1,825,664 APPLICATION SOFTWARE—13.5% ACI Worldwide, Inc.* 143,347 2,780,932 American Software, Inc., Cl. A 331,879 3,481,411 Blackbaud, Inc. 55,336 3,630,595 Ellie Mae, Inc.* 17,475 1,445,881 Everbridge, Inc.* 65,633 1,212,242 Guidewire Software, Inc.* 37,316 1,952,746 HubSpot, Inc.* 32,224 1,653,091 Manhattan Associates, Inc.* 58,017 2,973,951 Paycom Software, Inc.* 16,421 759,307 Tyler Technologies, Inc.* 31,584 4,611,896 ASSET MANAGEMENT & CUSTODY BANKS—2.4% WisdomTree Investments, Inc. 427,526 AUTOMOTIVE RETAIL—0.6% Lithia Motors, Inc., Cl. A 11,001 BIOTECHNOLOGY—4.6% ACADIA Pharmaceuticals, Inc.* 67,672 2,340,775 Halozyme Therapeutics, Inc.* 93,553 1,080,537 Incyte Corp.* 5,229 633,807 Sarepta Therapeutics, Inc.* 19,705 612,037 TESARO, Inc.* 13,672 2,226,348 Ultragenyx Pharmaceutical, Inc.* 20,398 1,530,054 BREWERS—0.4% Craft Brew Alliance, Inc.* 44,524 BUILDING PRODUCTS—1.8% Masonite International Corp.* 48,526 COMMUNICATIONS EQUIPMENT—1.4% NetScout Systems, Inc.* 77,943 CONSUMER FINANCE—2.3% LendingClub Corp.* 685,775 DATA PROCESSING & OUTSOURCED SERVICES—1.0% Euronet Worldwide, Inc.* 24,688 ELECTRONIC COMPONENTS—1.6% Dolby Laboratories Inc., Cl. A 30,638 1,467,866 Universal Display Corp. 23,197 1,531,002 ELECTRONIC EQUIPMENT & INSTRUMENTS—4.2% Cognex Corp. 85,765 5,794,284 - 17 - THE ALGER INSTITUTIONAL FUNDS |ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE ELECTRONIC EQUIPMENT & INSTRUMENTS—(CONT.) FLIR Systems, Inc. 52,243 $ 1,845,745 FINANCIAL EXCHANGES & DATA—0.6% MarketAxess Holdings, Inc. 6,015 FOOD DISTRIBUTORS—1.3% Performance Food Group Co.* 104,996 HEALTH CARE EQUIPMENT—8.6% Abaxis, Inc. 65,618 3,343,565 ABIOMED, Inc.* 29,158 3,101,537 Cantel Medical Corp. 59,251 4,586,620 DexCom, Inc.* 13,844 1,095,753 Inogen, Inc.* 14,087 906,780 Insulet Corp.* 31,029 1,290,806 Tactile Systems Technology, Inc.* 82,235 1,267,241 HEALTH CARE FACILITIES—0.4% VCA Antech, Inc.* 6,976 HEALTH CARE SUPPLIES—5.5% Meridian Bioscience, Inc. 91,394 1,197,261 Neogen Corp.* 92,578 6,113,851 Quidel Corp.* 143,998 2,733,082 HEALTH CARE TECHNOLOGY—6.0% Medidata Solutions, Inc.* 69,636 3,449,768 Quality Systems, Inc.* 85,397 1,281,809 Veeva Systems, Inc., Cl. A* 75,552 3,198,116 Vocera Communications, Inc.* 140,039 2,905,809 HOME ENTERTAINMENT SOFTWARE—1.9% Take-Two Interactive Software, Inc.* 65,126 HUMAN RESOURCE & EMPLOYMENT SERVICES—2.8% On Assignment, Inc.* 33,295 1,507,597 WageWorks, Inc.* 50,525 3,645,379 INDUSTRIAL MACHINERY—3.5% DMC Global, Inc. 43,254 689,901 Proto Labs, Inc.* 48,442 2,543,205 Sun Hydraulics Corp. 79,507 3,115,084 INTERNET SOFTWARE & SERVICES—3.9% Cornerstone OnDemand, Inc.* 16,491 671,019 GrubHub, Inc.* 48,469 2,013,887 NIC, Inc. 86,959 2,095,712 Shopify, Inc., Cl. A* 11,876 603,538 SPS Commerce, Inc.* 24,817 1,712,373 IT CONSULTING & OTHER SERVICES—1.1% InterXion Holding NV* 50,144 - 18 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) COMMON STOCKS—(CONT.) SHARES VALUE LEISURE FACILITIES—1.0% Planet Fitness, Inc., Cl. A 83,861 $ LIFE SCIENCES TOOLS & SERVICES—4.6% Bio-Techne Corp. 40,268 4,097,269 Luminex Corp.* 118,969 2,405,553 PRA Health Sciences, Inc.* 33,418 1,957,961 MANAGED HEALTH CARE—0.2% HealthEquity, Inc.* 7,691 MOVIES & ENTERTAINMENT—1.0% Lions Gate Entertainment Corp., Cl. A 33,691 969,290 Lions Gate Entertainment Corp., Cl. B* 33,691 902,582 OIL & GAS EQUIPMENT & SERVICES—1.0% RPC, Inc. 69,636 1,498,567 US Silica Holdings, Inc. 6,371 376,781 OIL & GAS EXPLORATION & PRODUCTION—0.6% Parsley Energy, Inc., Cl. A* 31,031 PHARMACEUTICALS—2.5% Aerie Pharmaceuticals, Inc.* 37,457 1,644,362 Pacira Pharmaceuticals, Inc.* 52,331 2,012,127 The Medicines Co.* 27,030 974,432 RESTAURANTS—2.8% Shake Shack, Inc., Cl. A* 67,783 2,393,418 Wingstop, Inc. 92,733 2,640,108 SEMICONDUCTORS—2.6% Cavium Networks, Inc.* 33,896 2,244,254 Microsemi Corp.* 47,503 2,524,785 SPECIALTY CHEMICALS—2.4% Balchem Corp. 40,399 3,443,611 Flotek Industries Inc.* 94,739 1,001,391 SPECIALTY STORES—0.4% Five Below, Inc.* 18,802 SYSTEMS SOFTWARE—1.9% Proofpoint, Inc.* 43,754 TOTAL COMMON STOCKS (Cost $141,028,891) PREFERRED STOCKS—4.3% SHARES VALUE BIOTECHNOLOGY—3.0% Prosetta Biosciences, Inc., Series D* ,@,(a) 133,263 450,429 Tolero Pharmaceuticals, Inc.* ,@,(a) 448,284 4,980,435 - 19 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) PREFERRED STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—1.3% Intarcia Therapeutics, Inc., Series DD* ,@ 41,238 $ TOTAL PREFERRED STOCKS (Cost $3,287,452) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Dyax Corp.* 21,650 – Neuralstem, Inc., 1/8/2019* ,@ 19,259 – – TOTAL RIGHTS (Cost $1) – REAL ESTATE INVESTMENT TRUST—0.8% SHARES VALUE SPECIALIZED—0.8% CyrusOne, Inc. 32,622 (Cost $1,090,753) SPECIAL PURPOSE VEHICLE—0.5% SHARES VALUE CONSUMER FINANCE—0.5% JS Kred SPV I, LLC. @ 775,134 (Cost $775,134) Total Investments (Cost $146,182,231) (b) 99.6 % Other Assets in Excess of Liabilities 0.4 % NET ASSETS 100.0 % $ * Non-income producing security. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. % of net assets % of net assets Acquisition (Acquisition Market as of Security Date(s) Cost Date) Value 1/31/2017 Intarcia Therapeutics, Inc., Series DD 03/27/14 $ % $ % JS Kred SPV I, LLC. 06/26/15 % % Neuralstem, Inc. 01/03/14 0 % 0 % Dyax Corp. 05/01/15 0 % 0 % Dyax Corp. 08/14/15 0 % 0 % Prosetta Biosciences, Inc., Series D 02/06/15 % % Tolero Pharmaceuticals, Inc. 10/31/14 % % Total $ 8,618,438 4.73 % (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At January 31, 2017, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $150,462,620, amounted to $31,003,257 which consisted of aggregate gross unrealized appreciation of $39,246,176 and aggregate gross unrealized depreciation of $8,242,919. - 20 - THE ALGER INSTITUTIONAL FUNDS | ALGER SMALL CAP GROWTH INSTITUTIONAL FUND Schedule of Investments January 31, 2017 (Unaudited) (Continued) See Notes to Financial Statements - 21 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 — General: The Alger Institutional Funds (the “Trust”) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Trust qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financia Services – Investment Companies. The Trust operates as a series company and currently offers an unlimited number of shares of beneficial interest in four funds — Alger Capital Appreciation Institutional Fund, Alger Capital Appreciation Focus Fund, Alger Mid Cap Growth Institutional Fund and Alger Small Cap Growth Institutional Fund (collectively, the “Funds” or individually, each a “Fund”). The Funds normally invest primarily in equity securities and each has an investment objective of long-term capital appreciation Each Fund offers one or more of the following share classes: Class A, C, I, R, Z, and Z-2. Class A shares are generally subject to an initial sales charge while Class C shares are generally subject to a deferred sales charge. Class I, R, Z, and Z-2 shares are sold to institutional investors without an initial or deferred sales charge. Each class has identical rights to assets and earnings except that each share class bears the pro rata allocation of the fund’s expense other than a class expense (not including advisory or custodial fees or other expenses related to the management of the fund’s assets) to a share class. The Alger Capital Appreciation Institutional Fund and Alger Mid Cap Growth Institutional Fund started offering Class Z-2 Shares on October 14, 2016 and Alger Small Cap Growth Institutional Fund started offering Class Z-2 shares on August, 1 2016. NOTE 2 — Significant Accounting Policies: (a) Investment Valuation: The Funds value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Board of Trustees. Investments are valued on each day the New York Stock Exchange (the “NYSE”) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern time). Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. The industry classifications of the Funds’ investments, as presented in the accompanying Schedules of Investments, represent Management’s belief as to the most meaningful presentation of the classification of such investments. For Fund compliance purposes, the Funds’ industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or rating group indexes, with the primary source being Global Industry Classification Standard (GICS). Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on - 22 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Funds invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the foreign closing prices to reflect what the investment adviser, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Funds may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820 – Fair Value Measurements and Disclosures (“ASC 820”) defines fair value as the price that the Funds would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Funds. Unobservable inputs are inputs that reflect the Funds’ own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Funds’ valuation techniques are generally consistent with either the market or the income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or - 23 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (“EBITDA”) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a company’s financial statements, from industry studies, market data, and market indicators such as benchmarks and indices. Because of the inherent uncertainty and often limited markets for restricted securities, the values may significantly differ from the values if there was an active market. Valuation processes are determined by a Valuation Committee (“Committee”) established by the Trust’s Board of Trustees (“Board”) and comprised of representatives of the Trust’s investment advisor. The Committee reports its fair valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Funds’ pricing vendor, and variances between transactional prices and previous mark-to-markets. The Funds will record a change to a security’s fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars and overnight time deposits. NOTE 3 — Fair Value Measurements: The following is a summary of the inputs used as of January 31, 2017 in valuing the Funds’ investments carried at fair value on a recurring basis. Based upon the nature, characteristics, and risks associated with their investments, the Funds have determined that presenting them by security type and sector is appropriate. - 24 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Capital Appreciation Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 601,637,572 $ 601,637,572 — — Consumer Staples 131,389,419 131,389,419 — — Energy 71,866,112 71,866,112 — — Financials 103,866,949 103,866,949 — — Health Care 474,682,310 474,682,310 — — Industrials 263,150,940 263,150,940 — — Information Technology 1,328,110,964 1,326,657,662 — 1,453,302 Materials 63,213,643 63,213,643 — — Telecommunication Services 33,993,620 33,993,620 — — TOTAL COMMON STOCKS $ $ — $ CORPORATE BONDS Information Technology 574,662 — — 574,662 MASTER LIMITED PARTNERSHIP Financials 32,276,577 32,276,577 — — PREFERRED STOCKS Health Care 6,344,237 — — 6,344,237 Information Technology 6,699,236 — — 6,699,236 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 9,467,755 9,467,755 — — Real Estate 37,730,702 37,730,702 — — TOTAL REAL ESTATE INVESTMENT TRUST $ $ — — WARRANTS Information Technology — TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Capital Appreciation Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 14,011,315 $ 14,011,315 — — Consumer Staples 3,900,982 3,900,982 — — Energy 1,982,463 1,982,463 — — Financials 4,303,690 4,303,690 — — Health Care 9,920,750 9,920,750 — — Industrials 5,163,647 5,163,647 — — Information Technology 31,710,368 31,710,368 — — Materials 1,511,505 1,511,505 — — TOTAL COMMON STOCKS $ $ — — - 25 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Capital Appreciation Focus Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 MASTER LIMITED PARTNERSHIP Financials 1,286,705 1,286,705 — — PREFERRED STOCKS Health Care 259,668 — — 259,668 REAL ESTATE INVESTMENT TRUST Real Estate 810,934 810,934 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Mid Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 15,014,138 $ 15,014,138 — — Consumer Staples 3,262,914 3,262,914 — — Energy 1,373,346 1,373,346 — — Financials 6,934,207 6,934,207 — — Health Care 16,395,335 16,395,335 — — Industrials 14,456,168 14,456,168 — — Information Technology 24,309,162 24,233,612 — 75,550 Materials 4,676,705 4,676,705 — — TOTAL COMMON STOCKS $ $ — $ CORPORATE BONDS Information Technology 17,128 — — 17,128 PREFERRED STOCKS Health Care 4,934,867 — — 4,934,867 Information Technology 348,244 — — 348,244 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Real Estate 3,612,529 3,612,529 — — SPECIAL PURPOSE VEHICLE Financials 261,850 — — 261,850 WARRANTS Information Technology — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 26 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Alger Small Cap Growth Institutional Fund TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 14,118,795 $ 14,118,795 — — Consumer Staples 3,002,426 3,002,426 — — Energy 2,968,260 2,968,260 — — Financials 9,761,059 9,761,059 — — Health Care 58,974,995 58,974,995 — — Industrials 17,709,757 17,709,757 — — Information Technology 60,296,070 60,296,070 — — Materials 4,445,002 4,445,002 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 7,774,007 — — 7,774,007 REAL ESTATE INVESTMENT TRUST Real Estate 1,571,075 1,571,075 — — RIGHTS Health Care — SPECIAL PURPOSE VEHICLE Financials 844,431 — — 844,431 TOTAL INVESTMENTS IN CURITIES $ $ — $ FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Institutional Fund Common Stocks Opening balance at November 1, 2016 $ 1,828,579 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (375,277 ) Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 1,453,302 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (375,277 ) - 27 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Institutional Fund Corporate Bonds Opening balance at November 1, 2016 $ 574,662 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 574,662 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ – Alger Capital Appreciation Institutional Fund Preferred Stocks Opening balance at November 1, 2016 $ 16,273,256 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (3,229,783 ) Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 13,043,473 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (3,229,783 ) Alger Capital Appreciation Institutional Fund Warrants Opening balance at November 1, 2016 $ 563,169 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (563,169 ) Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (563,169 ) - 28 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Focus Fund Preferred Stocks Opening balance at November 1, 2016 $ 310,373 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (50,705 ) Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 259,668 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (50,705 ) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Institutional Fund Common Stocks Opening balance at November 1, 2016 $ 95,059 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (19,509 ) Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 75,550 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (19,509 ) - 29 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Institutional Fund Corporate Bonds Opening balance at November 1, 2016 $ 17,128 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 17,128 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ – Alger Mid Cap Growth Institutional Fund Preferred Stocks Opening balance at November 1, 2016 $ 2,084,875 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (3,198,236 ) Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 5,283,111 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (3,198,236 ) Special Purpose Alger Mid Cap Growth Institutional Fund Vehicle Opening balance at November 1, 2016 $ 249,760 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 12,090 Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 261,850 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ 12,090 - 30 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Institutional Fund Warrants Opening balance at November 1, 2016 $ 16,785 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (16,785 ) Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ (16,785 ) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Institutional Fund Preferred Stocks Opening balance at November 1, 2016 $ 3,468,884 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 4,305,123 Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 7,774,007 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ 4,305,123 - 31 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Institutional Fund Rights Opening balance at November 1, 2016 $ — Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments – Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 — The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ — Special Purpose Alger Small Cap Growth Institutional Fund Vehicle Opening balance at November 1, 2016 $ 805,442 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 38,989 Purchases and sales – Purchases – Sales – Closing balance at January 31, 2017 844,431 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 1/31/2017 $ 38,989 The following table provides quantitative information about our Level 3 fair value measurements of our investments as of January 31, 2017. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. - 32 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Fair Value January 31, Valuation Unobservable Weighted 2017 Methodology Input Range Average Alger Capital Appreciation Institutional Fund Common Stocks $ 1,453,302 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20-40% 20% Scenario Probability 10-80% N/A Time to Exit 1.1-3.1 Years N/A Preferred Stocks 6,344,237 Market Scenario Probability 80-100% N/A Approach Time to Exit 1.0-2.5 Years N/A Volatility 67.8% N/A Preferred Stocks 6,699,236 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20-40% 20% Scenario Probability 10-50% N/A Corporate Bonds 574,662 Income Discount Rate 40% N/A Approach Warrants 0 Income Discount Rate 40% N/A Approach Alger Capital Appreciation Focus Fund Preferred Stocks $ 259,668 Income Discount Rate 20% N/A Approach Alger Mid Cap Growth Institutional Fund Common Stocks $ 75,550 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20-40% 20% Scenario Probability 10-50% N/A Time to Exit 1.1-3.1 Years N/A Preferred Stocks 431,151 Market Scenario Probability 80-100% N/A Approach Time to Exit 1.0-2.5 Years N/A Volatility 67.8% N/A Preferred Stocks 4,851,960 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20-40% 23.84% Scenario Probability 10-80% 43.80% Time to Exit 1.1-3.1 Years N/A Special Purpose Vehicle 261,850 Market Revenue Multiple 3.0x-4.2x N/A Approach Corporate Bonds 17,128 Income Discount Rate 40% N/A Approach Warrants 0 Income Discount Rate 40% N/A Approach Alger Small Cap Growth Institutional Fund Preferred Stocks 2,343,143 Market Scenario Probability 80-100% N/A Approach Time to Exit 1.0-2.5 Years N/A Volatility 67.8% N/A Preferred Stocks 5,430,864 Income Revenue Multiple 9x-17x N/A Approach Discount Rate 20-40% 23.32% Scenario Probability 10-80% N/A Time to Exit 1.1-3.1 Years N/A - 33 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Special Purpose Vehicle 844,431 Market Revenue Multiple 3.0x-4.2x N/A Approach The significant unobservable inputs used in the fair value measurement of the company’s securities are revenue and EBITDA multiples, discount rates, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On January 31, 2017 there were no transfers of securities between Level 1, Level 2 and Level 3 Certain of the Fund’s assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of January 31, 2017, such assets are categorized within the disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Capital Appreciation Institutional Fund $ 94,097,938 — $ 94,097,938 — Alger Capital Appreciation Focus Fund 4,632,845 — 4,632,845 — Alger Mid Cap Growth Institutional Fund 693,422 — 693,422 — Alger Small Cap Growth Institutional Fund 95,122 — 95,122 — Total $ — $ — NOTE 4 — Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815 – Derivatives and Hedging (“ASC 815”) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Options— The Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversification of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversified stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity - 34 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the three months ended January 31, 2017, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Funds’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. For the three months ended January 31, 2017, there were no open derivative instruments. NOTE 5 — Affiliated Securities: The securities listed below are deemed to be affiliate’s of the Funds because the Funds or their affiliates owned 5% or more of the company’s voting securities during all or part of the period ended January 31, 2017. Purchase and sale transactions and dividend income earned during the period were as follows: - 35 - THE ALGER INSTITUTIONAL FUNDS NOTES TO FINANCIAL STATEMENTS (Unaudited) (Continued) Shares at Shares at Value at October 31, July 31, Dividend July 31, Security 2016 Additions Reductions 2016 Income 2016 Alger Capital Appreciation Institutional Fund Common Stocks Choicestream Inc.* 124,658 — — 124,658 — $ 0 Preferred Stocks Choicestream, Inc. 3,575,473 — — 3,575,473 — 0 Class A & Class B* Corporate Bonds Choicestream, 574,662 — — 574,662 — 574,662 Inc.,11.0%, 08/05/18 Warrants Choicestream, Inc., 574,662 — — 574,662 — 0 6/22/26 Alger Capital Appreciation Focus Fund Preferred Stocks Prosetta Biosciences, 76,825 — — 76,825 — 259,668 Inc.* Alger Mid Cap Growth Institutional Fund Common Stocks Choicestream Inc.* 8,930 — — 8,930 — $ 0 Preferred Stocks Choicestream, Inc. 221,801 — — 221,801 — 0 Class A & Class B* Prosetta Biosciences, 166,009 — — 166,009 — 561,110 Inc.* Tolero Pharmaceuticals, 354,870 — — 354,870 — 3,942,606 Inc.* Corporate Bonds Choicestream, 17,128 — — 17,128 — 17,128 Inc.,11.0%, 08/05/18 Warrants Choicestream, Inc., 17,128 — — 17,128 — 0 6/22/26 Alger Small Cap Growth Institutional Fund Preferred Stocks Prosetta Biosciences, 133,263 — — 133,263 — 450,429 Inc.* Tolero Pharmaceuticals, 448,284 — — 448,284 — 4,980,435 Inc.* * Non –income producing security. - 36 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrant’s principal executive officer and principal financial officer found Registrant’s disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrant’s management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrant’s internal control over financial reporting occurred during the registrant’s last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 37 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Institutional Funds By /s/Hal Liebes Hal Liebes President Date: March 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: March 27, 2017 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: March 27, 2017 - 38 -
